DETAILED ACTION
Claims 2-21 are pending in this office action.
Response to Arguments
Applicant's arguments filed 12/29/2021 on have been fully considered but they are not persuasive. 
a. Applicant argued that Ka does not teach “optical sensor of a device”.
Examiner respectfully disagrees.
According to the specification of publication of this application, “optical sensor of a device” is defined as camera of device e.g., phone or device (paragraphs 45, 88).
In this case, Ka teaches camera of a phone that is built into a cellular phone (paragraph 4) or camera of an image capturing element that includes image sensor (paragraphs 5, 53-54, fig. 4).  The camera of a phone is represented as optical sensor of a device or the camera of image capturing element is represented as optical sensor of device.

b.  Applicant argued that the above-identified criteria and rationales are not met, then the cited reference(s) fail to render the claims obvious and, thus, the claims are distinguishable over the cited and the combination of prior arts does not teach the claimed limitations “continuously receiving, via an optical sensor of a device, live media content showing one or more objects; creating at least one intermediate representation of the live media content; causing a transmission of the live media content, the at least one intermediate representation, or a combination thereof via a network to a server for image recognition to identify the one or more objects with one or more tags associated 
Examiner respectfully disagrees.
 Ka teaches the claimed limitations:
“receiving, via an optical sensor of a device, live media content showing one or more objects” as receiving, via an camera of a phone that is built into a cellular phone (paragraph 4) or via camera of an image capturing element that includes image sensor (paragraphs 5, 53-54, fig. 4), image that shows one or more object e.g., car and a person (paragraphs 7-8, 50); or when the image is captured by a camera, the phone is received the image (paragraphs 4-5). The captured image is represented as live media content.  The camera of a phone is represented as optical sensor of a device or the camera of image capturing element is represented as optical sensor;
 “creating at least one intermediate representation of the live media content” as creating a transforming image data of the captured image for transmitting to a phone 3 (fig. 1).  The transformed image data is represented as at least one intermediate representation of the live media content (paragraphs 7, 50-53, fig. 11).  
In particularly, the center apparatus 2 receives each captured image from the monitoring cameras 1, stores the captured image, adequately performs data conversion on the captured image in response to a request from the cellular phone 3, and transmits the converted image to the cellular phone 3 (paragraph 50);
 “causing a transmission of the live media content, the at least one intermediate representation, or a combination thereof via a network to a server for image recognition to identify the one or more objects with one or more tags associated one or more existing objects” as when transmission of, for example, monitor image data is requested from the cellular phone 3, the user accesses a home page provided by the WEB function unit 18 by using a WEB browser in the cellular phone 3 (paragraph 73), cause a transmission of the captured image, the converted image or transformed image via a network to the phone 3 (paragraph 45, 50, 103, fig. 2) for image recognition e.g., when the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which corresponds to the object (paragraph 95).   The pattern matching is processing of recognizing and extracting an object in the image based on, for example, object shape, and color, or the like (paragraph 82).
The stored image data in the image database 13 that corresponds to the object is represented as existing object.  The object shape and color are not one or more tags. The cellular phone 3 is not server. 
In particularly, [0081] when the cellular phone 3 receives the entire image, it is displayed on the display screen.  Accordingly, the user of the cellular phone 3 can check the entirety of the monitor image.  When the user determines that an object to be displayed in enlarged form is shown in the entire image displayed on the display screen, the user accesses the WEB page provided by the center apparatus 2 by utilizing the WEB browsing function of the cellular phone 3, and, after performing authentication, allows the page of the enlarged display menu in the monitor image transmission service to be displayed.  Then, an object to be displayed in enlarged form is selected and transmitted to the center apparatus 2 (paragraph 81).

“receiving and causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and display, on a user interface of a phone (fig. 6), the image data of the extracted object that converted into a format for transmission to the phone S17 .  The object, which is extracted from  an image data stored in image database 13, correspond to the object  (fig. 7, paragraphs 94-97).  The image data of the extracted object in image database 13 is represented as one existing object.
In particularly, the user selects an enlarged display menu from the displayed top menu (S12), and its contents are transmitted to the center apparatus 2.  The center apparatus 2 transmits data of the enlarged display menu (S13), and the enlarged display menu is displayed on the display screen of the cellular phone 3 (S14).  This enlarged display menu is shown as the above-described screen display shown in FIG. 7 (paragraph 94).  The user selects an object to be displayed in enlarged form from the displayed enlarged display menu (S15), and its contents are transmitted to the center apparatus 2.  When the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which 
Sheha teaches limitations:
 “continuously receiving, via an optical sensor of a device, live media content showing one or more objects” as user continuously receives, via a user interface 204 of a navigation device 101 such as wireless cellular phone (fig. 2, paragraph 62), list content of restaurants 903 as live media content showing one or more restaurants as one or more objects after user receives content 902 and selects 403 the specific category to search by, typically by using an icon pointer 901 (figs. 4, 9, paragraph 64-65).
In particularly, the system then displays 402 the searchable categorical POI types, such as 902 1).  Airports--Major & Minor, 2).  ATMs and Banks, 3).  Hotels and Motels, 4).  Restaurants, 5).  Shopping, etc. After the user selects 403 the specific category to search by, typically by using an icon pointer 901, the systems loads the appropriate information into local memory 404.  The system then displays 405 the sub-category information list 903 associated with the specific previous overall category, such as for the category of restaurants.  The sub-category list can include, 1).  Asian, 2).  BBQ, 3).  Chinese, 4).  Delis, 5).  French, etc;
“a server” as a server (paragraph 24); 
“one or more tags” as links 1208 as tags (fig. 12, paragraphs 69-70, 76);
 “a server for image recognition to identify the one or more objects with one or more tags” as a server for object recognition to identify one or more restaurants as one or more objects with one or more links 1208 as one or more tags (figs. 10, 12, paragraphs 69-70, 76).
Ka and Sheha disclose a method of extracting data from a database for transmitting and displaying retrieved data to a user device.  These references are in the same field with application’s field.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sheha’s teaching to Ka’s system in order to allow most of the processing to be completed by the networked server system, where there are abundant resources, such as memory, processing power, and electrical power, since most mobile devices typically do not have an abundance of these resources relative to the networked server system, to allow a user navigate the links to an web page in web browser for information related to objects, to enable delivery of results in proper formats from server to a device by using a graphical user interface (Sheha: paragraphs 18, 67), and further to allow users to conveniently retrieve the most important objects that they feel are applicable, thus reducing a time to initiate a new search (Sheha: paragraph 89).
As discussed above the combination of Ka and Sheha teaches the above limitation.

c)  Applicant argued that the prior arts does not teach limitation “continuously receiving via a network live media content showing one or more objects, wherein the live media content is captured via an optical sensor of a device; applying image 
Examiner respectfully disagrees.
Ka teaches the claimed limitations:
“receiving via a network live media content showing one or more objects” as receiving, via a network (paragraph 88), image that shows one or more object e.g., car and a person (paragraphs 4, 7-8, 50) live media content, “wherein the live media content is captured via an optical sensor of a device” as the image is captured by a camera of the phone (paragraphs 4, 7-8);
“applying image recognition on the live media content to identify the one or more objects with one or more tags” as apply pattern matching as image recognition on the captured image to identify an object with shape and color (paragraphs 82, 95, 100).
In particularly, objects to be enlarged, those that can be identified from the image by pattern matching or the like in the image recognizing unit 16 in the center apparatus 2 are shown.  The pattern matching is processing of recognizing and extracting an object in the image based on, for example, object shape, and color, or the like (paragraph 82);
“searching a database for one or more existing objects associated with the one or more tags” as searching a store image data S4 (fig. 9) or image database 13 
“causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and display, on a user interface of a phone (fig. 6), the image data of the extracted object that converted into a format for transmission to the phone S17 .  The object, which is extracted from an image data stored in image database 13, correspond to the object (fig. 7, paragraphs 94-97).  The image data of the extracted object in image database 13 is represented as one existing object.  In particularly, the user selects an enlarged display menu from the displayed top menu (S12), and its contents are transmitted to the center apparatus 2.  The center apparatus 2 transmits data of the enlarged display menu (S13), and the enlarged display menu is displayed on the display screen of the cellular phone 3 (S14).  This enlarged display menu is shown as the above-described screen display shown in FIG. 7 (paragraph 94).  The user selects an object to be displayed in enlarged form from the displayed enlarged display menu (S15), and its contents are transmitted to the center apparatus 2.  When the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which corresponds to the object (paragraph 95).  After that, the extracted image data is converted into the format suitable for the transmission to the cellular phone 3 (S17), this image data is attached to the mail, and transmitted toward the mail address of the cellular phone 3 of the applicable user.  The cellular phone 3 receives this image data,  and displays it on the display screen (S18).

“continuously receiving via a network live media content showing one or more objects” as user continuously receives, via a user interface 204 of a navigation device 101 such as wireless cellular phone (fig. 2, paragraph 62), list content of restaurants 903 as live media content showing one or more restaurants as one or more objects after user receives content 902 and selects 403 the specific category to search by, typically by using an icon pointer 901 (figs. 4, 9, paragraph 64-65).
In particularly, the system then displays 402 the searchable categorical POI types, such as 902 1).  Airports--Major & Minor, 2).  ATMs and Banks, 3).  Hotels and Motels, 4).  Restaurants, 5).  Shopping, etc. After the user selects 403 the specific category to search by, typically by using an icon pointer 901, the systems loads the appropriate information into local memory 404.  The system then displays 405 the sub-category information list 903 associated with the specific previous overall category, such as for the category of restaurants.  The sub-category list can include, 1).  Asian, 2).  BBQ, 3).  Chinese, 4).  Delis, 5).  French, etc;
“one or more tags” as links 1208 as tags (fig. 12, paragraphs 69-70, 76);
 “identify the one or more objects with one or more tags” as to identify one or more restaurants as one or more objects with one or more links 1208 as one or more tags (figs. 10, 12, paragraphs 69-70, 76);
“searching a database for one or more existing objects associated with the one or more tags” as searching memory for restaurants with links (figs. 6, 10, 12, paragraphs 67-70, 76);
“causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and cause a result  of a restaurant that is retrieved from memory is displayed on a user interface of the device (figs. 6, 10, 12, paragraphs 67-69).  A result of the retrieved restaurant is represented as a presentation of the existing object.

d) Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ka and Sheha disclose a method of extracting data from a database for transmitting and displaying retrieved data to a user device.  These references are in the same field with application’s field.   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sheha’s teaching to Ka’s system in order to allow most of the processing to be completed by the networked server system, where there are abundant resources, such as memory, processing power, and electrical power, since most mobile devices typically do not have an .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 2-6, 8-9, 12-15, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanayama et al (or hereinafter “Ka”) (US 20060007318) in view of Sheha et al (or hereinafter “Sheha”) (US 20030036848).
As to claim 2, Ka teaches the claimed limitations:
“receiving, via an optical sensor of a device, live media content showing one or more objects” as receiving, via a camera of a phone that is built into a cellular phone (paragraph 4) or via a camera of an image capturing element that includes image sensor (paragraphs 5, 53-54, fig. 4), image that shows one or more object e.g., car and a person (paragraphs 7-8, 50); or 
when the image is captured by a camera, the phone of camera receives the image (paragraphs 4-5). 

“creating at least one intermediate representation of the live media content” as creating a transforming image data of the captured image for transmitting to a phone 3 (fig. 1).  The transformed image data is represented as at least one intermediate representation of the live media content (paragraphs 7, 50-53, fig. 11).  
In particularly, the center apparatus 2 receives each captured image from the monitoring cameras 1, stores the captured image, adequately performs data conversion on the captured image in response to a request from the cellular phone 3, and transmits the converted image to the cellular phone 3 (paragraph 50);
 “causing a transmission of the live media content, the at least one intermediate representation, or a combination thereof via a network to a server for image recognition to identify the one or more objects with one or more tags associated one or more existing objects” as when transmission of, for example, monitor image data is requested from the cellular phone 3, the user accesses a home page provided by the WEB function unit 18 by using a WEB browser in the cellular phone 3 (paragraph 73), cause a transmission of the captured image, the converted image or transformed image via a network to the phone 3 (paragraph 45, 50, 103, fig. 2) for image recognition e.g., when the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which corresponds to the object (paragraph 95).   The pattern matching is 
The stored image data in the image database 13 that corresponds to the object is represented as existing object.  The object shape and color are not one or more tags. The cellular phone 3 is not server. 
In particularly, [0081] when the cellular phone 3 receives the entire image, it is displayed on the display screen.  Accordingly, the user of the cellular phone 3 can check the entirety of the monitor image.  When the user determines that an object to be displayed in enlarged form is shown in the entire image displayed on the display screen, the user accesses the WEB page provided by the center apparatus 2 by utilizing the WEB browsing function of the cellular phone 3, and, after performing authentication, allows the page of the enlarged display menu in the monitor image transmission service to be displayed.  Then, an object to be displayed in enlarged form is selected and transmitted to the center apparatus 2 (paragraph 81).
The enlarged display menu will be described.  FIG. 7 shows an example of the enlarged display menu when it is displayed on the display screen of the cellular phone 3.  In this example, a list of (1) person, (2) dog, (3) cat, and (4) automobile is shown as objects to be enlarged.  As these objects to be enlarged, those that can be identified from the image by pattern matching or the like in the image recognizing unit 16 in the center apparatus 2 are shown (paragraph 82).
“receiving and causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and display, on a user interface of a phone (fig. 6), the image data of the extracted object that converted into a 
In particularly, the user selects an enlarged display menu from the displayed top menu (S12), and its contents are transmitted to the center apparatus 2.  The center apparatus 2 transmits data of the enlarged display menu (S13), and the enlarged display menu is displayed on the display screen of the cellular phone 3 (S14).  This enlarged display menu is shown as the above-described screen display shown in FIG. 7 (paragraph 94).  The user selects an object to be displayed in enlarged form from the displayed enlarged display menu (S15), and its contents are transmitted to the center apparatus 2.  When the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which corresponds to the object (paragraph 95).  After that, the extracted image data is converted into the format suitable for the transmission to the cellular phone 3 (S17), this image data is attached to the mail, and transmitted toward the mail address of the cellular phone 3 of the applicable user.  The cellular phone 3 receives this image data,  and displays it on the display screen (S18) (paragraph 96).
Ka does not explicitly teach limitations: 
continuously; a server; one or more tags.
Sheha teaches limitations:
 “continuously receiving, via an optical sensor of a device, live media content showing one or more objects” as user continuously receives, via a user interface 204 of a navigation device 101 such as wireless cellular phone (fig. 2, paragraph 62), list content of restaurants 903 as live media content showing one or more restaurants as one or more objects after user receives content 902 and selects 403 the specific category to search by, typically by using an icon pointer 901 (figs. 4, 9, paragraph 64-65).
In particularly, the system then displays 402 the searchable categorical POI types, such as 902 1).  Airports--Major & Minor, 2).  ATMs and Banks, 3).  Hotels and Motels, 4).  Restaurants, 5).  Shopping, etc. After the user selects 403 the specific category to search by, typically by using an icon pointer 901, the systems loads the appropriate information into local memory 404.  The system then displays 405 the sub-category information list 903 associated with the specific previous overall category, such as for the category of restaurants.  The sub-category list can include, 1).  Asian, 2).  BBQ, 3).  Chinese, 4).  Delis, 5).  French, etc;
“a server” as a server (paragraph 24); 
“one or more tags” as links 1208 as tags (fig. 12, paragraphs 69-70, 76);
 “a server for image recognition to identify the one or more objects with one or more tags” as a server for object recognition to identify one or more restaurants as one or more objects with one or more links 1208 as one or more tags (figs. 10, 12, paragraphs 69-70, 76).
Ka and Sheha disclose a method of extracting data from a database for transmitting and displaying retrieved data to a user device.  These references are in the 
	As to claims 3, 14, 20, Ka and Sheha teach the claimed limitation “wherein the image recognition applied on the one or more objects includes object-recognition, face-recognition, bar-code recognition, optical character recognition, or a combination thereof” as the image recognition applied on the object includes object recognition (Ka: paragraphs 16, 74, 95, 98). 
	As to claims 4, 15, Ka and Sheha teach the claimed limitation “determining meta-information based on sensor data from one or more sensors of the device, wherein the one or more objects are identified with the one or more tags further based on the meta-information” as a first restaurant is identified with name of the restaurant as a tag based on location of restaurant that is determined by user’s position or device’s location as sensor of device (Sheha: paragraphs 63, 66, 76-77, fig. 12; Ka: paragraphs 16, 74)

	As to claims 6, 17, 21, Ka and Sheha teach the limitations:
	 “wherein the presentation of the at least one existing object further includes information of the at least one existing object, information for ordering the at least one existing object, or a combination thereof or 
	wherein the one or more existing objects include one or more products, one or more services, one or more points of interest, one or more point of interest reviews, one or more people, one or more social networking profiles associated with the one or more existing objects, or a combination thereof” as first search result of restaurant that is stored in memory (Sheha: fig. 4, paragraphs 65, 67) as an representation of object includes ranking e.g., 90% for ranking the restaurant (Sheha: fig. 10,paragraphs 33, 68).  The stored restaurant in the memory is represented as existing object and live media content (paragraphs 78-79).
As to claim 8, Ka and Sheha teach the claimed limitation “wherein the one or more existing objects include one or more products, one or more services, one or more points of interest, one or more point of interest reviews, one or more people, one or 
As to claim 9, Ka and Sheha teach the claimed limitation “estimating a size, a position, or a combination thereof of one of the objects as pointed by the device based on the live media content, metadata associated with the live media content, or a combination thereof” as determining one’s position as pointed by a navigation device based on point of interest e.g., nearest gas station (Sheha: paragraphs 8-10) and live media content (paragraphs 78-79).
	Claim 12 has the same claimed limitation subject matter as discussed in claim 2; thus claim 12 is rejected under the same reason as discussed in claim 2.  In addition, Ka and Sheha teach an apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (as a CPU, memory includes program and program functions configured to perform operations (Ka: paragraphs 61, 63, 68; Sheha: fig. 2, paragraphs 61-62)). 
As to claim 13, Ka and Sheha teach the claimed limitation “wherein the apparatus is further caused to: create at least one intermediate representation of the live media content; and cause a transmission of the at least one intermediate representation via the network to the server, wherein the one or more objects are identified with the one or more tags based on the at least one intermediate  as an object  (Ka: paragraphs 71, 74)  with object shape, and color as one or more tags (Ka: paragraph 82).  Restaurants are identified based on search parameters e.g., categories, sub-categories, search distances or names of restaurants as tags based on representation 903 (Sheha: fig. 9, paragraphs 63-65).
As to claim 19, Ka teaches non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (memory includes instructions executed by a processor: paragraphs 61-63):
“receiving via a network live media content showing one or more objects” as receiving, via a network (paragraph 88), image that shows one or more object e.g., car and a person (paragraphs 4, 7-8, 50) live media content, “wherein the live media content is captured via an optical sensor of a device” as the image is captured by a camera of the phone (paragraphs 4, 7-8);
“applying image recognition on the live media content to identify the one or more objects with one or more tags” as apply pattern matching as image recognition on the captured image to identify an object with shape and color (paragraphs 82, 95, 100).
In particularly, objects to be enlarged, those that can be identified from the image by pattern matching or the like in the image recognizing unit 16 in the center apparatus 2 are shown.  The pattern matching is processing of recognizing and extracting an 
“searching a database for one or more existing objects associated with the one or more tags” as searching a store image data S4 (fig. 9) or image database 13 for the image data associated with display menu (fig. 9, paragraphs 82, 94-97).  The display menu is not one or more tags;
“causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and display, on a user interface of a phone (fig. 6), the image data of the extracted object that converted into a format for transmission to the phone S17 .  The object, which is extracted from an image data stored in image database 13, correspond to the object (fig. 7, paragraphs 94-97).  The image data of the extracted object in image database 13 is represented as one existing object.  In particularly, the user selects an enlarged display menu from the displayed top menu (S12), and its contents are transmitted to the center apparatus 2.  The center apparatus 2 transmits data of the enlarged display menu (S13), and the enlarged display menu is displayed on the display screen of the cellular phone 3 (S14).  This enlarged display menu is shown as the above-described screen display shown in FIG. 7 (paragraph 94).  The user selects an object to be displayed in enlarged form from the displayed enlarged display menu (S15), and its contents are transmitted to the center apparatus 2.  When the user recognizes the object to be displayed in enlarged form, the center apparatus 2 uses the image recognition unit 16 to extract the object to be displayed in enlarged form from the image data stored in the image database 13, which corresponds to the object (paragraph 95).  After that, the extracted image data is 
Ka does not explicitly teach limitations: 
continuously; one or more tags.
Sheha teaches the claimed limitations:
“continuously receiving via a network live media content showing one or more objects” as user continuously receives, via a user interface 204 of a navigation device 101 such as wireless cellular phone (fig. 2, paragraph 62), list content of restaurants 903 as live media content showing one or more restaurants as one or more objects after user receives content 902 and selects 403 the specific category to search by, typically by using an icon pointer 901 (figs. 4, 9, paragraph 64-65).
In particularly, the system then displays 402 the searchable categorical POI types, such as 902 1).  Airports--Major & Minor, 2).  ATMs and Banks, 3).  Hotels and Motels, 4).  Restaurants, 5).  Shopping, etc. After the user selects 403 the specific category to search by, typically by using an icon pointer 901, the systems loads the appropriate information into local memory 404.  The system then displays 405 the sub-category information list 903 associated with the specific previous overall category, such as for the category of restaurants.  The sub-category list can include, 1).  Asian, 2).  BBQ, 3).  Chinese, 4).  Delis, 5).  French, etc;
“one or more tags” as links 1208 as tags (fig. 12, paragraphs 69-70, 76);
 “identify the one or more objects with one or more tags” as to identify one or more restaurants as one or more objects with one or more links 1208 as one or more tags (figs. 10, 12, paragraphs 69-70, 76);
“searching a database for one or more existing objects associated with the one or more tags” as searching memory for restaurants with links (figs. 6, 10, 12, paragraphs 67-70, 76);
“causing a presentation of at least one of the one or more existing objects on a user interface of the device” as receive and cause a result  of a restaurant that is retrieved from memory is displayed on a user interface of the device (figs. 6, 10, 12, paragraphs 67-69).  A result of the retrieved restaurant is represented as a presentation of the existing object.
Ka and Sheha disclose a method of extracting data from a database for transmitting and displaying retrieved data to a user device.  These references are in the same field with application’s field.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sheha’s teaching to Ka’s system in order to allow most of the processing to be completed by the networked server system, where there are abundant resources, such as memory, processing power, and electrical power, since most mobile devices typically do not have an abundance of these resources relative to the networked server system, to allow a user navigate the links to an web page in web browser for information related to objects, to enable delivery of results in proper formats from server to a device by using a graphical user interface (Sheha: paragraphs 18, 67), and further to allow users to conveniently retrieve the .

Claims 7, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ka in view Sheha and further in view of Boncyk et al (or hereinafter Boncyk07”) (US 20060002607).
	As to claims 7, 18, Ka and Boncyk teach limitation “wherein the presentation of the at least one existing object further includes the translation” as enlarged image as presentation of object including the object which the user wishes to check in detail can be displayed on the display screen of the cellular phone 3 (Ka: paragraph 96).The object is not translation. 
 Ka does not explicitly teach the claimed limitation: translation causing a translation of at least one of the one or more objects into a predetermined language, wherein the presentation of the at least one existing object further includes the translation.  Boncyk07 teaches translation (paragraph 64) and imagery is captured of a person gesturing in sign language.  Image/motion recognition techniques are used to translate the sign language into text or other machine-understandable data, such as text (paragraph 64).   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Boncyk07’s teaching to Ka’s system in order to allow for multiple independent convergent search processes of the database to occur in parallel, which greatly improves image match speed and match robustness in the database matching to achieve fast searching of large databases and .

	Claims 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ka in view of Sheha and further in view of Seki et al (or hereinafter “Seki”) (US 20010048774)
As to claim 10, Ka does not explicitly teach the claimed limitation automatically zooming to the one object based on the size, the position, or a combination thereof.  Seki teaches when automatic processing instruction information (instruction for post-recording), corresponding to a selected image title in this list, indicates sending a zoomed image, the shot image data is zoomed to a specified size, which is attached to e-mail, and the data is sent to a specified destination (paragraph 332). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Seki’s teaching to Ka’s system in order to send zoomed image data in a specified size as an attachment to a specified destination via network after the data is recorded and further to prevent the user from forgetting to take required pictures, thus improving usability for the user. 

	Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ka in view of Sheha and Vitikainen et al (US 20030065802).
	As to claim 11, Ka does not explicitly teach the claimed limitation automatically retrieving a preview associated with the one object based on a corresponding one of the tags.  Vitikainen teaches one or more size parameters associated with a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Vitikainen’s teaching to Ka’s system in order to edit images where desired for distributing the images to one or more mobile phone users at a sufficient level of quality, and further to provide high quality multimedia previewing that is optimized for a given mobile terminal.


	Claims 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ka in view of Sheha and further in view of  O’Brien (US 20070043792).
	As to claim 11, Ka does not explicitly teach the claimed limitation automatically retrieving a preview associated with the one object based on a corresponding one of the tags. O’Brien teaches once a master image file has been saved at 74, the software attempts to find a preview of the master image within the saved jfif file, as is shown in FIG. 5 at 76.  The preview size is defined to be any image with its longest side in the range of 175 to 520 pixels.  If a preview image is found, the data associated with the preview image is extracted from the master image file at 78 and sent as a preview image file in jfif format to an output folder within a queueing system at 80 ready for onward transmission at 82 to a server at the event editing facility 56 (paragraphs 47-. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169